NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        OCT 4 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ZHIHONG AN,                                      No.    13-73943

                   Petitioner,                    Agency No. A087-698-549

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Zhihong An, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards created by the REAL ID Act.

Ren v. Holder, 648 F.3d 1079, 1083-84 (9th Cir. 2011). We grant the petition for

review and remand.

      The BIA affirmed the denial of An’s claims based on a failure to

corroborate. The agency, however, made its corroboration findings without

applying the notice and opportunity to explain requirements set forth in Ren v.

Holder, relying instead on a Ninth Circuit decision that is no longer good law. See

Oshodi v. Holder, 671 F.3d 1002 (9th Cir. 2012), withdrawn by court order, 678
F.3d 776 (9th Cir. 2012). Thus, we grant An’s petition for review, and remand for

the agency to reconsider his claims in light of Ren, and to consider the impact, if

any, of the court’s intervening decisions in Zhi v. Holder, 751 F.3d 1088 (9th Cir.

2014) and Bhattarai v. Lynch, No. 12-74062, 2016 WL 4527559 (9th Cir. Aug. 30,

2016). See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    13-73943